 

EXECUTION VERSION

 

Divide and Williams Counties, North Dakota

Daniels, Richland, Sheridan, Roosevelt Counties, Montana

 

MORTGAGE-COLLATERAL REAL ESTATE MORTGAGE, DEED OF TRUST, INDENTURE, SECURITY
AGREEMENT, FIXTURE FILING, AS-EXTRACTED COLLATERAL FILING, FINANCING STATEMENT
AND ASSIGNMENT OF PRODUCTION

 

DATED AS OF August 19, 2013

 

FROM

 

AMERICAN EAGLE ENERGY CORPORATION,

And

AMZG, INC.

2549 West Main Street, Suite 202

Littleton, CO 80120

 

TO

 

JEFFREY J. NICHOLS

1221 McKinney Street, Suite 2100

Houston, TX 77010

Attn: Jeffrey Nichols

AS TRUSTEE

FOR THE BENEFIT OF

 

MORGAN STANLEY CAPITAL GROUP, INC.,

AS ADMINISTRATIVE AGENT

2000 Westchester Ave., Floor 01

Purchase, New York 10577-2530

 

 

 

 

EXECUTION VERSION

 

Divide and Williams Counties, North Dakota

Daniels, Richland, Sheridan, Roosevelt Counties, Montana

 

MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE which is described in
Exhibit A hereto. SOME OF THE PERSONAL PROPERTY CONSTITUTING A PORTION OF THE
COLLATERAL IS OR IS TO BECOME FIXTURES RELATED TO THE REAL ESTATE.

 

The Oil and Gas Interests AND AS-EXTRACTED COLLATERAL included in the Mortgaged
Property will be financed at the well heads of the wells located on the
MORTGAGED Properties described on Exhibit A hereto and this financing statement
is to be filed, among other places, in the real estate records.

 

This instrument is a mortgage of both real and personal property and is, among
other things, a Security Agreement and Financing Statement under the Uniform
Commercial Code. A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF
THIS INSTRUMENT IS SUFFICIENT AS A FINANCING STATEMENT.

 

WHEN RECORDED AND/OR FILED RETURN TO:

____________________________________

Haynes and Boone, LLP

1221 McKinney Street, Ste. 2100

Houston, Texas 77010

Attn: Randy Browne

 

 

 

 

MORTGAGE-COLLATERAL REAL ESTATE MORTGAGE, DEED OF TRUST, INDENTURE, SECURITY
AGREEMENT, FIXTURE FILING, AS-EXTRACTED COLLATERAL FILING, FINANCING STATEMENT
AND ASSIGNMENT OF PRODUCTION

 

This MORTGAGE-COLLATERAL REAL ESTATE MORTGAGE, DEED OF TRUST, SECURITY
AGREEMENT, FIXTURE FILING, AS-EXTRACTED COLLATERAL FILING, FINANCING STATEMENT
AND ASSIGNMENT OF PRODUCTION (this “Mortgage”) dated as of August 19, but
effective as of August 1, 2013, is entered into by (i) AMERICAN EAGLE ENERGY
CORPORATION, a Nevada corporation, whose mailing address and address for notice
is 2549 West Main Street, Suite 202, Littleton, CO 80120 (“Borrower”); and (ii)
AMZG, INC., a Nevada corporation whose mailing address and address for notice is
2549 West Main Street, Suite 202, Littleton, CO 80120 (“AMZG”; and together with
Borrower collectively referred to herein in the singular as “Mortgagor”), to
Jeffrey J. Nichols, as trustee (“Trustee”) whose address for notice is 1221
McKinney Street, Suite 2100, Houston, TX 77010, Attn: Jeffrey Nichols, for the
benefit of MORGAN STANLEY CAPITAL GROUP, INC., as administrative agent under the
Credit Agreement (as hereinafter defined) and on behalf of the Secured Parties
(as defined in the Credit Agreement referenced below) (“Mortgagee”). The Secured
Parties and Mortgagee are herein sometimes collectively referred to as the
“Beneficiaries”.

 

RECITALS:

 

A.           WHEREAS, Mortgagor previously entered into that certain ISDA Master
Agreement dated as of December 27, 2012 (“Master Agreement”) with Macquarie Bank
Limited (“Prior Mortgagee”), (together with any Confirmations, Schedules,
Annexes or other amendments or modifications thereto, the “Assigned ISDA”);

 

B.           WHEREAS, pursuant to that certain Assignment of Liens and Security
Interests (the “Assignment”) dated as of August 19, 2013, by and among the Prior
Mortgagee, as assignor and Mortgagee for the benefit of the Lenders (defined
below), as assignee and Mortgagor, Prior Mortgagee assigned to Mortgagee, and
Mortgagee assumed from Prior Mortgagee, the Assigned ISDA, all of the Security
Documents (as defined in the Assignment), and all of the rights and obligations
of Prior Mortgagee thereunder, including, without limitation, those certain
mortgages and security documents (“Prior Mortgages”) set forth on Annex I
hereto, as described more fully thereon, and the other liens and security
interests securing the Assigned ISDA (collectively the “Assigned Liens”);

 

C.           WHEREAS, after giving effect to the Assignment, Borrower, the
financial institutions party thereto (the “Lenders”) and Mortgagee, in its
capacity as administrative agent thereunder, have entered into that certain
Credit Agreement dated as of August 19, 2013 (as may be amended, restated or
modified from time to time, the “Credit Agreement”);

 

D.           WHEREAS, Borrower and its Subsidiaries may from time-to-time (i)
enter into, or have previously entered into, one or more Hedge Transactions with
Lender Hedge Counterparties, and (ii) obtain Banking Services from a Lender or
any Affiliate of a Lender.

 

E.            WHEREAS, AMZG is a subsidiary of Borrower and has guaranteed the
indebtedness of Borrower under the Credit Agreement, and AMZG will directly or
indirectly benefit from such Credit Agreement, such Hedge Transactions and such
Banking Services.

 

- 2 -

 

 

F.           WHEREAS, Mortgagor has agreed to amend and restate in total the
Prior Mortgages in their entirety by executing and entering into this Mortgage,
but not discharge or novate such liens or security interests evidenced by the
Prior Mortgage. Notwithstanding the foregoing, in the event any liens or
security interests granted by the Prior Mortgages have been terminated, lapsed
or otherwise invalidated, then this Mortgage shall be a new grant of mortgage
according to the terms and provisions provided herein. The parties hereto agree
that, from and after the Closing Date, this Mortgage shall supersede and replace
the Prior Mortgages in their entirety; and

 

G.           WHEREAS, Mortgagee and the Lenders have conditioned their
obligations under the Credit Agreement upon, among other things, Mortgagor
executing and delivering this Mortgage;

 

NOW, THEREFORE, in order to comply with the terms and conditions of the Credit
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee, for the ratable benefit of the Beneficiaries, as follows:

 

Article I

 

Grant of Lien and Indebtedness Secured

 

Section 1.01         Grant of Liens. To secure payment of the Indebtedness (as
defined in Section 1.02) and the performance of the covenants and obligations
herein contained, Mortgagor does by these presents hereby (a) GRANT, BARGAIN,
SELL, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, TRANSFER and CONVEY to Trustee and
his successors and assigns WITH A POWER OF SALE (pursuant to this Mortgage and
to the extent permitted by applicable law) all rights, titles, interests and
estates now owned or hereafter acquired by Mortgagor in and to the real and
personal property, rights, titles, interests and estates described in the
following Paragraphs (a) through (r) which are located in the State of Montana
and (b) MORTGAGE, ASSIGN, WARRANT, PLEDGE AND HYPOTHECATE to Mortgagee WITH A
POWER OF SALE (pursuant to this Mortgage and to the extent permitted by
applicable law) all rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to the real and personal property, rights, titles,
interests and estates described in the following Paragraphs (a) through (r)
which are located in the State of North Dakota ((a) and (b) are collectively
called the “Mortgaged Property”); provided, however that the term “Mortgaged
Property” expressly excludes the Excluded Assets (as defined below):

 

(a)          The oil and gas leases and/or the oil, gas and mineral leases
(herein sometimes called the “Leases”), operating rights, forced pooling orders
and farmout agreements and other contractual or other rights relating to oil,
gas and mineral rights, described on, or described in the instruments described
on, Exhibit A that is attached hereto and made a part hereof for all purposes,
or such Leases that are otherwise mentioned or referred to therein and
specifically, but without limitation, Mortgagor’s right, title and interests in
and to the Leases as specified on Exhibit A attached hereto and made a part
hereof;

 

(b)           (i) the properties now or hereafter pooled or unitized with the
Leases; (ii) all presently existing or future unitization, communitization and
pooling agreements and declarations of pooled units and the units created
thereby (including, without limitation, all units created under orders,
regulations, rules or other official acts of any Federal, State or other
governmental body or agency having jurisdiction) that may affect all or any
portion of the Leases including, without limitation, those units that may be
described or referred to in Exhibit A; (iii) all operating agreements, contracts
and other agreements described or referred to in this instrument that relate to
any of the Leases or interests in the Leases described or referred to herein or
in Exhibit A or to the production, sale, purchase, exchange, processing,
gathering, compression, treating, storage or transportation of the Hydrocarbons
(hereinafter defined) from or attributable to such Leases or interests; and (iv)
the Leases even though Mortgagor’s interests therein be incorrectly described or
a description of a part or all of such Leases or Mortgagor’s interests therein
be omitted; it being intended by Mortgagor and Mortgagee herein to cover and
affect all interests that Mortgagor may now own or may hereafter acquire in and
to the Leases and interests in this paragraph (b), notwithstanding that the
interests as specified in Exhibit A may be limited to particular lands,
specified depths or particular types of property interests;

 

- 3 -

 

 

(c)          All oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all products refined therefrom and all
other minerals in and under and/or which may be produced and saved from or
attributable to the Leases, the lands covered thereby, pool or unitized
therewith and/or Mortgagor’s interests therein (herein collectively called the
“Hydrocarbons”), including all oil in tanks and all rents, issues, profits,
as-extracted collateral, proceeds, products, revenues and other income from or
attributable to the Leases, the lands covered thereby, pooled or unitized
therewith and/or Mortgagor’s interests therein that are subject to the liens and
security interests of this Mortgage;

 

(d)          All tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Leases,
properties, rights, titles, interests and estates described or referred to in
paragraphs (a), (b) and (c) above, which are now owned or which may hereafter be
acquired by Mortgagor, but subject to the limitations, if any, set forth in
Exhibit A, including, without limitation, any and all property, real or
personal, now owned or hereafter acquired and situated upon or within the
geographical boundaries covered by the Leases, used, held for use, or useful in
connection with the operating, working or development of any of such Leases or
properties (excluding drilling rigs, automotive equipment or other personal
property that may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all oil wells, gas wells,
salt water disposal wells, injection wells or other wells including without
limitation those described in Exhibit A hereto, buildings, structures, field
separators, flow-lines, separators, water treatment equipment or facilities,
dehydrators, field separators, compressors, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing properties;

 

(e)          The easements, rights-of-way, servitudes, fee tracts, real
property, and permits, licenses, orders, certificates, and related instruments
(collectively herein referred to as the “Easements”) described in Exhibit A or
described in any instrument or document described in Exhibit A and any strips
and gores within or adjoining any real property included in or covered by the
Easements, all rights of ingress and egress to and from such real property, all
easements, servitudes, rights-of-way, surface leases, fee tracts and other
surface rights affecting said Easements, and all rights appertaining to the use
and enjoyment of said Easements, rights, estates, titles, claims, and interests,
including, without limitation, lateral support, drainage, mineral, water, oil
and gas rights (the Easements and all of the property and other rights,
privileges, interests, titles, estates, and claims appurtenant thereto are
herein collectively called the “Gathering System Premises”);

 

(f)          All gathering systems and/or pipeline systems, and all materials,
equipment, and other property now or hereafter located on the Gathering System
Premises or used or held for use, regardless of where the same are located, in
connection with, or otherwise related to such gathering systems and/or pipeline
systems and all equipment, including, but not limited to, all fittings,
furnishings, appliances, apparatus, machinery, gas processing, treatment,
storage, transportation, extraction fractionation, exchange and/or manufacturing
facilities and units and other units, gas, liquid product and other storage
tanks, liquid product truck loading terminals, and other gathering assets now or
hereafter located on or in (or, whether or not located thereon or therein, used
or held for use in connection with) the Premises or such gathering systems or
pipeline systems (that portion of the Mortgaged Property described in this
paragraph (f) is herein collectively called the “Gathering Systems”);

 

- 4 -

 

 

(g)          All materials, goods, surface or subsurface machinery, equipment,
and other property now or hereafter located on the Gathering System Premises,
and all other surface or subsurface machinery and equipment, line pipe and pipe
connections, fittings, flanges, welds or interconnects, valves, control
equipment, cathodic or electrical protection units, by-passes, regulators,
drips, meters and metering stations, compression equipment, pumphouses and
pumping stations, treating equipment, dehydration equipment, separation
equipment, processing equipment, telephone, telegraph and other communication
systems, office equipment and furniture, files and records, computer equipment
and software, storage sheds, vehicles, loading docks, loading racks, towers,
process tanks, storage tanks and other storage facilities, and shipping
facilities, gas and electric fixtures, radiators, heaters, engines and
machinery, boilers, elevators and motors, motor vehicles, pipes, faucets and
other air conditioning, plumbing, and heating fixtures, refrigerators and
appurtenances which relate to Mortgagor’s use of the Gathering Systems
(collectively, the “Gathering System Equipment”), and all building materials and
supplies now or hereafter delivered to the Gathering System Premises and
intended to be installed thereon; all other personal property of whatever kind
and nature at present contained in or hereafter placed on the Gathering System
Premises in which Mortgagor has a possessory or title interest; and all renewals
or replacements thereof or articles in substitution thereof; and all proceeds
and profits thereof, all of which shall be deemed to be a portion of the
security for the Indebtedness (as hereafter defined). If the lien of this
Mortgage on any fixtures or personal property is subject to a lease agreement,
conditional sales agreement or chattel mortgage covering such property, then all
the right, title and interest of Mortgagor in and to any and all deposits made
thereon or therefor are hereby assigned to Mortgagee, together with the benefit
of any payments now or hereafter made thereon. Mortgagor also transfers, sets
over and assigns to Mortgagee, its successors and assigns, all leases and use
agreements covering machinery, equipment and other personal property of
Mortgagor related to the Gathering System Premises or the conduct of its
business thereon, under which Mortgagor is the lessee of, or entitled to use,
such items;

 

(h)          All inventory and all materials used or consumed in the processing
of inventory, and all products thereof, now or hereafter located in or on, or
stored in or on, transported through or otherwise related to the lands covered
by the Leases and the Gathering System Premises (herein collectively, the
“Premises”), including all inventory (as such term is used in the Applicable
UCC) and such other property held by Mortgagor for sale or lease (or in the
possession of other persons while on lease or consignment) or furnished or to be
furnished under any service contract and all raw materials, work in process and
materials and supplies used or consumed in Mortgagor’s business relating to the
Premises, and returned or repossessed goods, together with any bill of lading,
dock warrant, dock receipt, warehouse receipt or order for the delivery of such
goods of Mortgagor related to the Leases and Gathering System, and any other
document which in the regular course of business or financing is treated as
adequately evidencing that the person in possession of it is entitled to
receive, hold and dispose of the document and the goods that it covers (the
Mortgaged Property described in this paragraph (h) are herein collectively
referred to as the “Inventory”), and all proceeds thereof and all accounts,
contract rights and general intangibles under which such proceeds may arise, and
together with all liens and security interests securing payment of the proceeds
of the Inventory, including, but not limited to, those liens and security
interests provided for under statutes enacted in the jurisdictions in which the
Mortgaged Property is located;

 

- 5 -

 

 

(i)          All presently existing and hereafter created Hydrocarbon purchase
agreements, Hydrocarbon sales agreements, supply agreements, raw material
purchase agreements, product purchase agreements, product sales agreements,
processing agreements, exchange agreements, gathering agreements, transportation
agreements and other contracts and agreements which cover, affect, or otherwise
relate to the transportation and/or processing of Hydrocarbons through or in the
Premises or any other part of the Mortgaged Property, and all other contracts
and agreements (including, without limitation, equipment leases, maintenance
agreements, electrical supply contracts, hedge or swap agreements, cap, floor,
collar, exchange, forward or other hedge or protection agreements or
transactions relating to crude oil, natural gas or other hydrocarbons, or any
option with respect to any such agreement or transaction, and other contracts
and agreements) which cover, affect or otherwise relate to the Premises, or any
part thereof, together with any and all amendments, modifications, renewals or
extensions (now or hereafter existing) to any of the foregoing (the Mortgaged
Property described in this paragraph (i) are herein collectively called the
“Contracts”);

 

(j)          All accounts, including but not limited to, (i) all of Mortgagor’s
rights to receive payment, whether or not earned by Mortgagor’s performance and
however acquired or evidenced, which arise out of or in connection with (A)
Mortgagor’s sale of Hydrocarbons, (B) Mortgagor’s sale, assignment, lease,
hiring out or allowance of use of, consignment, licensing or other voluntary
disposition, whether permanent or temporary, of Inventory or other goods or
property related to the Premises and/or the conduct of Mortgagor’s business
thereon (including, without limitation, all payments received in lieu of payment
for Inventory regardless of whether such payments accrued, and/or the events
that gave rise to such payments occurred, on or before or after the date hereof,
including, without limitation, “take or pay” or “minimum bill” payments and
similar payments, payments received in settlement of or pursuant to a judgment
rendered with respect to take or pay or minimum bill or similar obligations or
other obligations under a sales contract, and payments received in buyout or
other settlement of a contract covered by this Mortgage), (C) rendering of
services related to the Gathering Systems and/or Premises and/or the conduct of
Mortgagor’s business thereon or (D) any loan, advance, purchase of notes or
other extension of credit made by Mortgagor; (ii) any and all rights and
interests Mortgagor may have in connection with any of the transactions
described in the preceding clause (i) and relating to the Gathering Systems
and/or the Premises, whether now existing or hereafter acquired, (A) to demand
and receive payment or other performance from any guarantor, surety,
accommodation party or other person indirectly or secondarily obligated to
Mortgagor in respect of the Leases, Hydrocarbons, Gathering Systems and/or the
Premises and/or the conduct of Mortgagor’s business thereon, (B) arising out of
the enforcement of any of Mortgagor’s rights to payment or performance by means
of judicial or administrative proceedings, including, without limitation, any
rights to receive payment under or in connection with any settlement of such
proceedings, any judgment or any administrative order or decision arising out of
actions related to the Leases, Hydrocarbons, Gathering Systems and/or the
Premises and/or the conduct of Mortgagor’s business thereon, (C) in and to the
goods or other property related to the Premises and/or the conduct of
Mortgagor’s business thereon that is the subject of any such transaction,
including, without limitation, (A) in the case of goods, an unpaid seller’s or
lessor’s rights of rescission, replevin or to stop such goods in transit, and
all rights to such goods on return or repossession, and (B) in the case of other
property, rights of an unpaid seller, assignor or licensor to rescind or cancel
the applicable agreement and demand the return of such property or, if such
property is intangible, of any writing or other tangible evidence of its
existence and/or disposition, and (D) to proceed against any collateral security
related to the Premises provided by any obligor and to realize any proceeds
thereof; and (iii) all contracts and other agreements and writings, all
accounts, chattel paper, documents, general intangibles and instruments, and all
other items of property now or hereafter owned by Mortgagor or in that Mortgagor
now has or hereafter acquires any rights or interests, whether tangible or
intangible and related to the Premises that in any way constitute, embody or
evidence any payment rights described in clause (i) of this paragraph (j) or any
of Mortgagor’s other rights and interests described in clause (ii) of this
paragraph (j) (the Mortgaged Property described in this paragraph (j) is herein
collectively referred to as the “Accounts Receivable”);

 

- 6 -

 

 

(k)          All contracts, agreements, leases, permits, orders, franchises,
servitudes, certificates, privileges, rights, technology, licenses and general
intangibles (including, without limitation, all trademarks, trade names, and
symbols) that are now or hereafter used, or held for use, in connection with or
otherwise related to the Premises, the Gathering Systems, the Gathering System
Equipment and/or the other items described in paragraph (g), the Inventory, the
Contracts, and/or the Accounts Receivable (the Premises, the Gathering Systems,
the Gathering System Equipment and the other items described in paragraph (g),
the Inventory, the Contracts, and the Accounts Receivable are hereinafter
collectively referred to as the “Property”) or the conduct of Mortgagor’s
business on the Leases and/or Gathering System Premises whether now or hereafter
created, acquired, or entered into and all right, title and interest of
Mortgagor thereunder, including, without limitation, rights, incomes, profits,
revenues, royalties, accounts, contract rights and general intangibles under any
and all of the foregoing;

 

(l)          subject to applicable restrictions on disclosure and/or transfer,
any and all data, books and records related to the Premises and Mortgagor’s
operations thereon, including, but not limited to, accounting records, files,
computer software, employee records, engineering drawings or plans, surveys,
site assessments, environmental reports, customer lists, production records,
laboratory and testing records, sales and administrative records, and any other
material or information relating to the ownership, maintenance, or operation of
the Property (the “Books and Records”);

 

(m)          All unearned premiums, accrued, accruing or to accrue under
insurance policies now or hereafter obtained by Mortgagor for the Property or
the conduct of Mortgagor’s business on the Premises and all judgments, awards of
damages and settlements hereafter made as a result of or in lieu of any taking
of the Premises or any part thereof or any interest therein under the power of
eminent domain, or for any damage (whether caused by such taking or otherwise)
to the Leases and/or Gathering System Premises or any part thereof or interest
therein, including any award for change of grade of streets;

 

(n)          All proceeds of the conversion, voluntary or involuntary, of the
Property or any part thereof into cash or liquidated claims, including, without
limitation, proceeds of hazard and title insurance, subject to the terms and
conditions of this Mortgage;

 

(o)          All options, extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Property or any part thereof, hereafter acquired by, or released to, Mortgagor,
or constructed, assembled or placed by Mortgagor on the Premises, and all
conversions of the security constituted thereby (Mortgagor hereby acknowledging
and agreeing that immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, conveyance, assignment or other act by Mortgagor,
the same shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by Mortgagor and
specifically described herein);

 

(p)          Any property that may from time to time hereafter by delivery or by
writing of any kind be subjected to the lien or security interests hereof by
Mortgagor or by anyone on Mortgagor’s behalf; and (a) Trustee is hereby
authorized to receive the same at any time as additional security hereunder for
such property located in the state of Montana and (b) Mortgagee is hereby
authorized to receive the same at any time as additional security hereunder for
such property located in the state of North Dakota;

 

- 7 -

 

 

(q)          All other rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Mortgagor in and to the Leases, Easements,
properties, rights, titles, interests and estates and every part and parcel
thereof, including, without limitation, said Leases, properties, rights, titles,
interests and estates as the same may be enlarged by the discharge of any
payments out of production or by the removal of any charges or Permitted
Encumbrances (as defined on Exhibit A and herein so called) to which any of said
Leases, Easements, properties, rights, titles, interests or estates are subject,
or otherwise; together with any and all renewals and extensions of any of said
Leases, Easements, properties, rights, titles, interests or estates; and all
contracts and agreements supplemental to or amendatory of or in substitution for
the Leases, Easements, the contracts and agreements described or mentioned above
and any and all additional interests of any kind hereafter acquired by Mortgagor
in and to said Leases, Easements, properties, rights, titles, interests or
estates; and

 

(r)          All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds constituting a part of, relating to
or arising out of those portions of the Mortgaged Property that are described in
paragraphs (a) through (q) above and all proceeds and products of all such
portions of the Mortgaged Property and payments in lieu of production (such as
“take or pay” payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets.

 

Any fractions or percentages specified in the attached Exhibit A in referring to
Mortgagor’s interests are solely for purposes of the warranties made by
Mortgagor pursuant to Section 3.01 hereof and shall in no manner limit the
quantum of interest affected by this Section 1.01 with respect to any Mortgaged
Property or with respect to any unit or well identified on Exhibit A.

 

TO HAVE AND TO HOLD (a) the Mortgaged Property located in the state of Montana
unto the Trustee, and its successors or substitutes in this trust, and to its or
their successors and assigns, in trust, forever to secure the payment of the
Indebtedness and to secure the performance of the covenants, agreements, and
obligations of Mortgagor herein contained, and (b) the Mortgaged Property
located in the state of North Dakota unto Mortgagee, and its successors or
substitutes, and to its or their successors and assigns, forever to secure the
payment of the Indebtedness and to secure the performance of the covenants,
agreements, and obligations of Mortgagor herein contained.

 

Notwithstanding any provision in this Section 1.01 or in this Mortgage to the
contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home is hereby encumbered by
this Mortgage. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, and (iv) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

 

- 8 -

 

 

For purposes of this Mortgage, the term “Excluded Assets” means (i) all Excluded
Oil and Gas Properties, (ii) any lease, license, contract, property right,
agreement or other document to which any Mortgagor is a party and any of its
rights or interests thereunder if, and only for so long as, (a) the grant of a
security interest hereunder shall constitute or result in a breach, termination
or default under any such lease, license, contract, property right or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9.406, 9.407, 9.408 or 9.409 of the UCC) or (b) such
Mortgagor is prohibited from granting a security interest in, pledge of, or
charge, mortgage or lien upon such lease, license, contract, property right,
agreement or other document by reason of applicable law to which such Mortgagor
is subject, and (iii) any property now owned or hereafter acquired by any
Mortgagor that is subject to a purchase money Lien or a capital lease permitted
under Section 6.01(b) or Section 6.01(c) of the Credit Agreement if the
contractual obligation pursuant to which such Lien is granted (or the
documentation providing for such purchase money Lien or capital lease) prohibits
the creation by such Mortgagor of a Lien thereon or requires the consent of any
third party which consent has not been obtained as a condition to the creation
of any other Lien on such property.

 

Section 1.02         Indebtedness Secured. This Mortgage is executed and
delivered by Mortgagor to secure and enforce the following (the “Indebtedness”):

 

(a)          The “Secured Obligations”, as that term is defined in the Credit
Agreement, including all indebtedness evidenced by the Notes;

 

(b)          All other indebtedness, obligations, and liabilities of Mortgagor
or any Subsidiary of Mortgagor arising under the Credit Agreement, any Guaranty,
this Mortgage, any Lender Hedge Obligations, or any of the other Loan Documents;

 

(c)          All other indebtedness, obligations and liabilities of any kind of
Mortgagor or any other Subsidiary of Mortgagor owing to any of the Secured
Parties now existing or hereafter arising under or pursuant to any Loan
Document, Banking Services or any Hedge Transaction constituting a Lender Hedge
Obligation, whether for principal, interest, fees, costs, expenses or otherwise,
and however created and whether direct or indirect, primary or secondary, fixed
or absolute or contingent, joint or several (including all such amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b) and any other similar provisions arising under
applicable Governmental Requirements);

 

(d)          Any sums advanced or expenses or costs incurred by the Trustee or
Mortgagee (or any receiver appointed hereunder) that are made or incurred
pursuant to, or permitted by, the terms hereof, plus interest thereon at the
rate herein specified or otherwise agreed upon, from the date of the advances or
the incurring of such expenses or costs until reimbursed;

 

(e)          All future advances or other extensions of credit, of whatever
class or for whatever purpose, at any time hereafter made or given by Mortgagee
or any of the other Secured Parties to Mortgagor or any of its Subsidiaries
under or pursuant to any Loan Document or any Hedge Transaction constituting a
Lender Hedge Obligation, whether or not the advances or value are given pursuant
to a commitment, and whether or not Mortgagor is indebted to Mortgagee or any
Lender at the time of such events; and

 

(f)          Any extensions, refinancings, modifications or renewals of all such
indebtedness described in subparagraphs (a) through (e) above, whether or not
Mortgagor executes any extension agreement or renewal instrument.

 

Section 1.03         Maximum Amount Secured. NOTWITHSTANDING ANY PROVISION
HEREOF TO THE CONTRARY, THE OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY LOCATED
IN THE STATE OF MONTANA SHALL NOT, AT ANY TIME OR FROM TIME TO TIME, EXCEED AN
AGGREGATE MAXIMUM AMOUNT OF $400,000,000.00.

 

- 9 -

 

 

Section 1.04         Fixture Filing, Etc. Without in any manner limiting the
generality of any of the other provisions of this Mortgage: (i) some portions of
the goods described or to which reference is made herein are or are to become
fixtures on the land described or to which reference is made herein or on
attached Exhibit A; (ii) the security interests created hereby under applicable
provisions of the Applicable UCC will attach to Hydrocarbons (minerals including
oil and gas), or the accounts resulting from the sale thereof at the wellhead or
minehead located on the land described or to which reference is made herein;
(iii) this Mortgage is to be filed of record in the real estate records as a
financing statement, and (iv) Mortgagor is the record owner of the real estate
or interests in the real estate comprised of the Mortgaged Property.

 

Section 1.05         Waiver. Mortgagor specifically waives presentment, protest,
notice of dishonor, intention to accelerate and acceleration.

 

Section 1.06         Defined Terms. Any capitalized term used in this Mortgage
and not defined in this Mortgage shall have the meaning assigned to such term in
the Credit Agreement.

 

Article II

Assignment of Production

 

Section 2.01         Assignment.

 

(a)          Mortgagor has absolutely and unconditionally assigned, transferred,
and conveyed, and does hereby absolutely and unconditionally assign, transfer
and convey unto Mortgagee, its successors and assigns, all of the Hydrocarbons
and all products obtained or processed therefrom, and the revenues and proceeds
now and hereafter attributable to the Hydrocarbons and said products and all
payments in lieu of the Hydrocarbons such as “take or pay” payments or
settlements. Subject to the provisions of paragraph (g) below, the Hydrocarbons
and products are to be delivered into transportation facilities or equipment
serving the Mortgaged Property, or to the purchaser thereof, to the credit of
Mortgagee; and all such revenues and proceeds shall be paid directly to
Mortgagee, at the address designated for payment under the Credit Agreement,
with no duty or obligation of any party paying the same to inquire into the
rights of Mortgagee to receive the same, what application is made thereof, or as
to any other matter.

 

(b)          Subject to the provisions of paragraph (g) below, Mortgagor agrees
to perform all such acts, and to execute all such further assignments, transfers
and division orders, and other instruments as may be required or desired by
Mortgagee or any party in order to have said proceeds and revenues so paid to
Mortgagee.

 

(c)          Mortgagor hereby appoints Trustee and Mortgagee as its true and
lawful attorney-in-fact for Mortgagor, with full authority in the place and
stead of Mortgagor and from time to time in the discretion of Mortgagee, to
pursue any and all rights of Mortgagor to liens on and security interests in the
Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons. The power of attorney granted to Trustee and Mortgagee in this
Section 2.01(c), being coupled with an interest, shall be irrevocable until
Payment in Full (hereinafter defined) has occurred and shall be exercisable only
during the continuance of any Event of Default.

 

(d)          Subject to the provisions of paragraph (g) below, Mortgagee is
fully authorized (i) to receive and receipt for said revenues and proceeds, (ii)
to endorse and cash any and all checks and drafts payable to the order of
Mortgagor or Mortgagee for the account of Mortgagor received from or in
connection with said revenues or proceeds and to hold the proceeds thereof in a
bank account as additional collateral securing the Indebtedness, and (iii) to
execute transfer and division orders with warranties binding Mortgagor. All
proceeds received by Mortgagee pursuant to this assignment shall be applied as
provided in Section 4.13 of this Mortgage and the Credit Agreement.

 

- 10 -

 

 

(e)          Mortgagee shall not be liable for any delay, neglect, or failure to
effect collection of any proceeds or to take any other action in connection
therewith or hereunder; but Mortgagee shall have the right, at its election, in
the name of Mortgagor or otherwise, to prosecute and defend any and all actions
or legal proceedings deemed advisable by Mortgagee in order to collect such
funds and to protect the interests of Mortgagee, and/or Mortgagor, with all
costs, expenses and attorneys’ fees incurred in connection therewith being paid
by Mortgagor.

 

(f)          In addition to the rights granted to Mortgagee in Section 1.01 of
this Mortgage, Mortgagor hereby further transfers and assigns to Mortgagee any
and all liens, security interests, financing statements or similar interests of
Mortgagor attributable to its interest in the Hydrocarbons and proceeds of runs
therefrom arising under or created by said statutory provision, judicial
decision or otherwise (collectively, the “Assigned Liens and Security
Interests”).

 

(g)          Until such time as an Event of Default has occurred and is
continuing, Mortgagee hereby grants to Mortgagor a right and license to all of
the Hydrocarbons and to sell, receive and receipt for proceeds from the sale of
Hydrocarbons and the products obtained or processed therefrom, as well as any
Assigned Liens and Security Interests, and to retain, use and enjoy same.

 

Section 2.02         No Modification of Payment Indebtedness. Nothing herein
contained shall modify or otherwise alter the obligation of Mortgagor to make
prompt payment of all principal and interest owing on the Indebtedness when and
as the same become due regardless of whether the proceeds of the Hydrocarbons
are sufficient to pay the same and the rights provided in accordance with the
foregoing assignment provision shall be cumulative of all other security of any
and every character now or hereafter existing to secure payment of the
Indebtedness.

 

Article III

Representations, Warranties and Covenants

 

Mortgagor hereby represents, warrants and covenants as follows:

 

Section 3.01         Title; Operation; Defend Title.

 

(a)          To the extent of the Mortgagor’s rights, titles and interests in
any owned Mortgaged Property specified on Exhibit A, Mortgagor has good and
defensible title to and is possessed of the Mortgaged Property. To the extent of
the Mortgagor’s rights, title and interests in any leased Mortgaged Property
(excluding, for the avoidance of doubt, the Leases and wells), Mortgagor’s
leases and agreements are valid, subsisting, effective and enforceable against
Mortgagor.

 

(b)          The provisions of the Credit Agreement with respect to Borrower in
Sections 5.04, 5.07, 5.11 and 5.12 of the Credit Agreement shall apply to this
Mortgage with respect to Mortgagor, and the provisions of Section 9.02 of the
Credit Agreement with respect to notices relating to the Credit Agreement shall
apply to notices and communications relating to this Mortgage, and all of such
provisions are hereby incorporated into this Section 3.01 by reference, mutatis
mutandis, as a part hereof for all purposes.

 

- 11 -

 

 

(c)          This Mortgage is, and always will be kept until Payment in Full, a
direct first priority lien and security interest upon the Mortgaged Property
subject only to the Permitted Encumbrances, and other than the Permitted
Encumbrances, Mortgagor will not create or suffer to be created or permit to
exist any lien, security interest or charge other than Permitted Encumbrances
prior or junior to or on a parity with the lien and security interest of this
Mortgage upon the Mortgaged Property or any part thereof or upon the rents,
issues, revenues, profits and other income therefrom.

 

Section 3.02         Other General Representations, Warranties and Covenants.

 

(a)          Mortgagor shall maintain insurance on the Mortgaged Property as
required by the Credit Agreement. Pursuant to Section 6.01 hereof, Mortgagor is
hereby granting to Mortgagee a security interest in all proceeds from such
policies as additional security for the Indebtedness.

 

(b)          Consistent with the terms of the Credit Agreement, Mortgagor shall
cure promptly any defects in the execution and delivery of this instrument.
Mortgagor at Mortgagor’s expense will promptly execute and deliver to Mortgagee
upon reasonable request all such other and further documents, agreements and
instruments in compliance with or accomplishment of the covenants and agreements
of Mortgagor herein or to further evidence and more fully describe the Mortgaged
Property, or to correct any omissions in this instrument, or more fully to state
the security obligations set out herein, or to perfect, protect and, or,
preserve any lien or security interest created hereby, or to make any
recordings, or to file any notices, or obtain any consents, all as may be
necessary or appropriate in connection with any thereof. Mortgagor shall pay for
all costs of preparing, recording and releasing any of the above.

 

(c)          Mortgagor is not a public utility and is not otherwise subject to
regulation by any public utility commission or any similar federal, state or
local agency or governmental body.

 

(d)          Mortgagor is not a nonresident alien, foreign corporation, foreign
partnership, foreign trust, foreign estate or foreign person within the meaning
of Sections 1445 or 7701 of the Internal Revenue Code of 1986, as amended, or
the regulations thereto.

 

(e)          Mortgagor has full power and lawful authority to grant, bargain,
sell, assign, transfer, mortgage and convey a Lien upon all of the Mortgaged
Property and Collateral in the manner and form herein provided.

 

Section 3.03         Failure to Perform. Mortgagor agrees that if Mortgagor
fails to perform any act or to take any action which Mortgagor is required to
perform or take hereunder or pay any money which Mortgagor is required to pay
hereunder, Mortgagee or Trustee, in Mortgagor’s name or its own, may, but shall
not be obligated to, perform or cause to perform such act or take such action or
pay such money, and any expenses so incurred by Mortgagee or Trustee and any
money so paid by Mortgagee or Trustee will be a demand obligation owing by
Mortgagor to Mortgagee or Trustee, as the case may be, and Mortgagee or Trustee,
upon making such payment, shall be subrogated to all of the rights of the Person
receiving such payment. Each amount due and owing by Mortgagor to Mortgagee or
Trustee pursuant to this Mortgage shall bear interest from the date of such
expenditure or payment or other occurrence which gives rise to such amount being
owed to such Person until paid at the Default Rate, and all such amounts
together with such interest thereon shall be a part of the Indebtedness.

 

- 12 -

 

 

Section 3.04         ENVIRONMENTAL Indemnification. To the full extent permitted
by applicable law, Mortgagor agrees to defend, indemnify and hold harmless
Trustee and Mortgagee, and its respective directors, officers, employees,
attorneys and the Lenders (“Indemnified Parties”) from and against any and all
loss, cost, expense or liability (including reasonable attorneys’ fees and court
costs) incurred by any Indemnified Party in connection with or otherwise arising
out of any and all claims or proceedings (whether brought by a private party,
governmental agency or otherwise) for ENVIRONMENTAL CLAIMS RELATED TO HAZARDOUS
SUBSTANCES located upon, migrating into, from or through or otherwise relating
to the Mortgaged Property (whether or not the release of such hazardous
substances was caused by Mortgagor, another owner or operator of the Mortgaged
Property, a prior owner or operator or any other party and whether or not the
alleged liability is attributable to the handling, storage, generation,
transportation or disposal of such substances or the mere presence of the
substances on the Mortgaged Property), that any Indemnified Party may incur by
reason of this Mortgage, the making of the Loans or the exercise of any of its
rights under this Mortgage, INCLUDING ANY LOSS, COST, EXPENSE OR LIABILITY DUE
TO ANY INDEMNIFIED PARTIES’ NEGLIGENCE, but excluding any loss, cost, expense or
liability due to any Indemnified Party’s gross negligence or willful misconduct.
The provisions of this Section 3.04 shall survive, and shall in no manner or to
any extent be extinguished, diminished, novated or affected by, any foreclosure
of the liens created by this Mortgage or any conveyance in lieu of foreclosure,
the occurrence of PAYMENT IN FULL or the discharge and release of this Mortgage.

 

Article IV

Rights and Remedies

 

Section 4.01         Event of Default. The term “Event of Default” as used in
this Mortgage shall mean the occurrence of an “Event of Default” under the
Credit Agreement.

 

Section 4.02         Foreclosure and Sale.         If an Event of Default shall
occur and be continuing, Trustee, or his successors or substitutes in trust,
shall have the right and option to proceed with foreclosure and to sell, to the
extent permitted by law, all or any portion of the Mortgaged Property at one or
more sales, as an entirety or in parcels, at such place or places in otherwise
such manner and upon such notice as may be required by law, or, in the absence
of any such requirement, as Mortgagee or Trustee may deem appropriate, and to
make conveyance to the purchaser or purchasers. Where the Mortgaged Property is
situated in more than one county in any state, notice as above provided shall be
posted and filed in all such counties (if such notices are required by law), and
all such Mortgaged Property may be sold in any such county and any such notice
shall designate the county where such Mortgaged Property is to be sold. At any
such sale: (i) whether made under the power herein contained or any other legal
enactment, or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to have physically
present, or to have constructive possession of, the Mortgaged Property
(Mortgagor hereby covenanting and agreeing to deliver to Trustee any portion of
the Mortgaged Property not actually or constructively possessed by Trustee
immediately upon demand by Trustee) and the title to and right of possession of
any such property shall pass to the purchaser thereof as completely as if the
same had been actually present and delivered to purchaser at such sale, (ii)
each instrument of conveyance executed by Trustee shall contain a special
warranty of title, binding upon Mortgagor and its successors and assigns, (iii)
each and every recital contained in any instrument of conveyance made by Trustee
shall be prima facie evidence of the truth and accuracy of the matters recited
therein, including, without limitation, nonpayment of the Indebtedness,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law and appointment of any successor Trustee hereunder, (iv) any
and all prerequisites to the validity thereof shall be presumed to have been
performed, (v) the receipt of Trustee or of such other party or officer making
the sale shall be a sufficient discharge to the purchaser or purchasers for its
purchase money and no such purchaser or purchasers, or its assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money, or be in any way answerable for any loss, misapplication or
nonapplication thereof, (vi) to the fullest extent permitted by law, Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
property sold, and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against any and all other persons claiming or to claim
the property sold or any part thereof, by, through or under Mortgagor and (vii)
to the extent and under such circumstances as are permitted by law, Mortgagee
may be a purchaser at any such sale, and shall have the right, after paying or
accounting for all costs of said sale or sales, to credit the amount of the bid
upon the amount of the Indebtedness (in the order of priority set forth in
Section 4.13 hereof) in lieu of cash payment.

 

- 13 -

 

 

(a)          North Dakota. With respect to that portion, if any, of the
Mortgaged Property situated in the State of North Dakota, foreclosure must be by
action pursuant to N.D.C.C. Section 32-19. Future advances as permitted under
N.D.C.C. Section 35-01-05.2, are Indebtedness, whether or not the Mortgagee or
Beneficiaries are obligated to make such future advances. Future obligations are
secured by this Mortgage even though all or part may not yet be matured. Nothing
in this Mortgage, however, shall constitute a commitment to enter into any
additional or future transaction. Any such commitment would require a separate
writing. It shall not be necessary for MORTGAGEE to have physically present, or
to have constructive possession of, the Mortgaged Property (Mortgagor hereby
covenanting and agreeing to deliver to MORTGAGEE any portion of the Mortgaged
Property not actually or constructively possessed by Trustee immediately upon
demand by MORTGAGEE) and the title to and right of possession of any such
property shall pass to the purchaser thereof as completely as if the same had
been actually present. THE PARTIES AGREE THAT THIS MORTGAGE CONSTITUTES A
COLLATERAL REAL ESTATE MORTGAGE PURSUANT TO NORTH DAKOTA CENTURY CODE CHAPTER
35-03. THIS MORTGAGE COVERS COMMERCIAL REAL PROPERTY AS DEFINED IN NORTH DAKOTA
CENTURY CODE SECTION 32-19-06.1 AND THEREFORE THE MORTGAGEE HAS THE RIGHT TO
PROCEED TO OBTAIN AND COLLECT A DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE
OF THE REAL PROPERTY MORTGAGED HEREBY UNDER APPLICABLE LAW

 

Section 4.03         Judicial Foreclosure; Receivership. At any time after the
occurrence and during the continuance of an Event of Default, Mortgagee shall
have the right and power to proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Mortgaged Property under the
judgment or decree of any court or courts of competent jurisdiction, or for the
appointment of a receiver pending any foreclosure hereunder or the sale of the
Mortgaged Property under the order of a court or courts of competent
jurisdiction or under executory or other legal process, or for the enforcement
of any other appropriate legal or equitable remedy. Any money advanced by
Mortgagee in connection with any such receivership shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Mortgagee and shall bear interest from the date of making such advance by
Mortgagee until paid at the Default Rate.

 

- 14 -

 

 

Section 4.04         Foreclosure for Installments. To the extent permitted by
law, if an Event of Default shall have occurred and be continuing, Trustee or
Mortgagee shall also have the option to proceed with foreclosure in satisfaction
of any installments of the Indebtedness which have not been paid when due either
through the courts or in satisfaction of the matured but unpaid portion of the
Indebtedness as if under a full foreclosure, conducting the sale as herein
provided and without declaring the entire principal balance and accrued interest
due; such sale may be made subject to the unmatured portion of the Indebtedness,
and any such sale shall not in any manner affect the unmatured portion of the
Indebtedness, but as to such unmatured portion of the Indebtedness this Mortgage
shall remain in full force and effect just as though no sale had been made
hereunder. It is further agreed that, to the extent permitted by law, several
sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Indebtedness, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Indebtedness
without exhausting the power to foreclose and sell the Mortgaged Property for
any subsequently maturing portion of the Indebtedness.

 

Section 4.05         Separate Sales; Fixtures. To the extent permitted by law,
the Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee, in its sole discretion, may elect, it being expressly
understood and agreed that the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales. Mortgagee may, in its sole and
absolute discretion, elect to treat the fixtures constituting a part of the
Mortgaged Property as either real property or personal property and proceed to
exercise such rights as apply to such type of property above or under the
Applicable UCC.

 

Section 4.06         Possession of Mortgaged Property. Mortgagor agrees to the
full extent that it lawfully may, that, during the occurrence and continuance of
an Event of Default, then, and in every such case, Trustee or Mortgagee shall
have the right and power to enter into and upon and take possession of all or
any part of the Mortgaged Property in the possession of Mortgagor, its
successors or assigns, or its or their agents or servants, and may exclude
Mortgagor, its successors or assigns, and all persons claiming under Mortgagor,
and its or their agents or servants wholly or partly therefrom; and, holding the
same, Trustee may use, administer, manage, operate and control the Mortgaged
Property and conduct the business thereof to the same extent as Mortgagor, its
successors or assigns, might at the time do and may exercise all rights and
powers of Mortgagor, in the name, place and stead of Mortgagor, or otherwise as
Trustee shall deem best. All costs, expenses and liabilities of every character
incurred by Trustee and/or Mortgagee in administering, managing, operating, and
controlling the Mortgaged Property shall constitute a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Trustee and/or Mortgagee and shall bear interest from date of expenditure until
paid at the Default Rate, all of which shall constitute a portion of the
Indebtedness and shall be secured by this Mortgage and all other Collateral
Documents.

 

Section 4.07         Occupancy After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Mortgagor or Mortgagor’s
heirs, devisees, representatives, successors or assigns or any other person
claiming any interest in the Mortgaged Property by, through or under Mortgagor,
are occupying or using the Mortgaged Property or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either the
landlord or tenant, at a reasonable rental per day based upon the value of the
property occupied, such rental to be due daily to the purchaser; to the extent
permitted by applicable law, the purchaser at such sale shall, notwithstanding
any language herein apparently to the contrary, have the sole option to demand
immediate possession following the sale or to permit the occupants to remain as
tenants at will. In the event the tenant fails to surrender possession of said
property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Mortgaged Property (such as an action for
forcible entry and detainer) in any court having jurisdiction.

 

- 15 -

 

 

Section 4.08         Remedies Cumulative, Concurrent and Nonexclusive. Every
right, power and remedy herein given to Trustee or Mortgagee shall be cumulative
and in addition to every other right, power and remedy herein specifically given
or now or hereafter existing in equity, at law or by statute (including
specifically those granted by the Applicable UCC in effect and applicable to the
Mortgaged Property or any portion thereof). Each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and so often and in such order as may be deemed expedient by
Trustee or Mortgagee, and the exercise, or the beginning of the exercise, of any
such right, power or remedy shall not be deemed a waiver of the right to
exercise, at the same time or thereafter any other right, power or remedy. No
delay or omission by Trustee or Mortgagee in the exercise of any right, power or
remedy shall impair any such right, power or remedy or operate as a waiver
thereof or of any other right, power or remedy then or thereafter existing.

 

Section 4.09         No Release of Indebtedness. Neither Mortgagor, any
guarantor, if any, nor any other person hereafter obligated for payment of all
or any part of the Indebtedness shall be relieved of such obligation by reason
of (a) the failure of Mortgagee or Trustee to comply with any request of
Mortgagor, or any guarantor or any other person so obligated to foreclose the
lien of this Mortgage or to enforce any provision hereunder or under the Credit
Agreement; (b) the release, regardless of consideration, of the Mortgaged
Property or any portion thereof or interest therein or the addition of any other
property to the Mortgaged Property; (c) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Mortgage without
first having obtained the consent of, given notice to or paid any consideration
to Mortgagor, any guarantor or such other person, and in such event Mortgagor,
guarantor and all such other persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement unless
expressly released and discharged in writing by Mortgagee; or (d) by any other
act or occurrence save and except Payment in Full.

 

Section 4.10         Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration, any part of the Mortgaged Property without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
lien or security interest created in or evidenced by this Mortgage or its
stature as a first and prior lien and security interest in and to the Mortgaged
Property, and without in any way releasing or diminishing the liability of any
person or entity liable for the repayment of the Indebtedness. For payment of
the Indebtedness, Mortgagee may resort to any other security therefor held by
Mortgagee or Trustee in such order and manner as Mortgagee may elect.

 

Section 4.11         Waiver of Redemption, Notice and Marshalling of Assets,
Etc. To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; provided, however,
that if the laws of any state do not permit the redemption period to be waived,
the redemption period is specifically reduced to the minimum amount of time
allowable by statute; (b) all notices of any Event of Default or of Mortgagee’s
intention to accelerate maturity of the Indebtedness or of Mortgagee’s or
Trustee’s election to exercise or his actual exercise of any right, remedy or
recourse provided for hereunder or under the Credit Agreement; and (c) any right
to a marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Mortgage and now in force, of which Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof.

 

- 16 -

 

 

Section 4.12         Discontinuance of Proceedings. In case Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Credit Agreement and shall thereafter elect to discontinue or abandon same
for any reason, Mortgagee shall have the unqualified right so to do and, in such
an event, Mortgagor and Mortgagee shall be restored to their former positions
with respect to the Indebtedness, this Mortgage, the Credit Agreement, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee shall continue as if same had never been invoked.

 

Section 4.13         Application of Proceeds. The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received by
Mortgagee or Trustee in any proceedings for the enforcement hereof or otherwise,
whose application has not elsewhere herein been specifically provided for, shall
be applied as required by law, or in the absence of any such requirement, as
specifically provided for herein:

 

FIRST:To the payment of all expenses incurred by Trustee or Mortgagee incident
to the enforcement of this Mortgage, the Credit Agreement or any other Loan
Document or Security Document (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees, legal fees and a reasonable commission to Trustee acting),
and to the payment of all other charges, expenses, liabilities and advances
incurred or made by Trustee or Mortgagee under this Mortgage or in executing any
trust or power hereunder.

 

SECOND:In the order as set forth in Section 7.06 in the Credit Agreement.

 

Section 4.14         Resignation of Operator. In addition to all rights and
remedies under this Mortgage, at law and in equity, if any Event of Default
shall have occurred and be continuing and Mortgagee or Trustee shall exercise
any remedies under this Mortgage with respect to any portion of the Mortgaged
Property (or Mortgagor shall transfer any Mortgaged Property in “lieu of
foreclosure”), Mortgagee or Trustee shall have the right to request that any
operator of any Mortgaged Property that is Mortgagor or any Affiliate of
Mortgagor to resign as operator under the joint operating agreement applicable
thereto. No later than sixty (60) days after receipt by Mortgagor of any such
request, Mortgagor shall resign (or cause such other party to resign) as
operator of such Mortgaged Property.

 

Section 4.15         INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE
PURSUANT TO THIS MORTGAGE, TRUSTEE, MORTGAGEE AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS
(“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY MORTGAGOR
RESULTING FROM AN ASSERTION THAT MORTGAGEE HAS RECEIVED FUNDS FROM THE
PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF
ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY, NOR SHALL MORTGAGEE BE
OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF
MORTGAGOR. MORTGAGOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY EACH INDEMNIFIED
PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY HARMLESS FROM, ANY AND ALL
LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE INCURRED BY ANY INDEMNIFIED
PARTY BY REASON OF THIS MORTGAGE OR THE EXERCISE OF RIGHTS OR REMEDIES
HEREUNDER. SHOULD MORTGAGEE MAKE ANY EXPENDITURE ON ACCOUNT OF ANY SUCH
LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION
MORTGAGOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY MORTGAGOR TO MORTGAGEE AND
SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE DEFAULT RATE, SHALL
BE A PART OF THE INDEBTEDNESS AND SHALL BE SECURED BY THIS MORTGAGE AND ANY
OTHER SECURITY INSTRUMENT. MORTGAGOR HEREBY ASSENTS TO, RATIFIES AND CONFIRMS
ANY AND ALL ACTIONS OF MORTGAGEE WITH RESPECT TO THE MORTGAGED PROPERTY TAKEN
UNDER THIS MORTGAGE. THE LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION
4.15 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

 

- 17 -

 

 

Section 4.16         Default Interest. Interest at a rate equal to the Default
Rate shall accrue on any judgment obtained by Mortgagee against Mortgagor,
whether such judgment is foreclosure of this Mortgage or is a judgment in
personam based on the Indebtedness, from the date of judgment until actual
payment is made of the full amount of the judgment.

 

Article V

 

Trustee

 

Section 5.01         Duties, Rights, and Powers of Trustee. It shall be no part
of the duty of Trustee to see to any recording, filing or registration of this
Mortgage or any other instrument in addition or supplemental thereto, or to give
any notice thereof, or to see to the payment of or be under any duty in respect
of any tax or assessment or other governmental charge that may be levied or
assessed on the Mortgaged Property, or any part thereof, or against Mortgagor,
or to see to the performance or observance by Mortgagor of any of the covenants
and agreements contained herein. Trustee shall not be responsible for the
execution, acknowledgment or validity of this Mortgage or of any instrument in
addition or supplemental hereto or for the sufficiency of the security purported
to be created hereby, and makes no representation in respect thereof or in
respect of the rights of Mortgagee. Trustee shall have the right to consult with
counsel upon any matters arising hereunder and shall be fully protected in
relying as to legal matters on the advice of counsel. Trustee shall not incur
any personal liability hereunder except for Trustee’s own willful misconduct;
and Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine.

 

Section 5.02         Successor Trustee. Trustee may resign by written notice
addressed to Mortgagee or be removed at any time with or without cause by an
instrument in writing duly executed on behalf of Mortgagee. In case of the
death, resignation or removal of Trustee, a successor trustee may be appointed
by Mortgagee by instrument of substitution complying with any applicable
requirements of law, or, in the absence of any such requirement, without other
formality than appointment and designation in writing. Written notice of such
appointment and designation shall be given by Mortgagee to Mortgagor, but the
validity of any such appointment shall not be impaired or affected by failure to
give such notice or by any defect therein. Such appointment and designation
shall be full evidence of the right and authority to make the same and of all
the facts therein recited, and, upon the making of any such appointment and
designation, this Mortgage shall vest in the successor trustee all the estate
and title in and to all of the Mortgaged Property, and the successor trustee
shall thereupon succeed to all of the rights, powers, privileges, immunities and
duties hereby conferred upon Trustee named herein, and one such appointment and
designation shall not exhaust the right to appoint and designate a successor
trustee hereunder but such right may be exercised repeatedly as long as any
Indebtedness remains unpaid hereunder. To facilitate the administration of the
duties hereunder, Mortgagee may appoint multiple trustees to serve in such
capacity or in such jurisdictions as Mortgagee may designate.

 

- 18 -

 

 

Section 5.03         Retention of Moneys. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and Trustee shall be under
no liability for interest on any moneys received by him hereunder.

 

Article VI

Security Agreement

 

Section 6.01         Security Interest. To further secure the Indebtedness and
the performance of the covenants, agreements and obligations of Mortgagor
herein, Mortgagor hereby grants to Mortgagee and Mortgagee’s successors and
assigns for the ratable benefit of the Beneficiaries, a security interest in all
of Mortgagor’s rights, titles and interests in and to the Mortgaged Property
insofar as such Mortgaged Property consists of goods, equipment, accounts,
contract rights, general intangibles, insurance contracts, insurance proceeds,
inventory, Hydrocarbons, as-extracted collateral (including but not limited to
all oil, gas, casinghead gas, natural gas liquids, natural gasoline, distillate,
liquid hydrocarbons, gaseous hydrocarbons and all products refined therefrom and
all other minerals), fixtures and any and all other personal property of any
kind or character defined in and subject to the provisions of the Uniform
Commercial Code presently in effect in the jurisdiction in which the Mortgaged
Property is situated or that otherwise applies to any portion of the Mortgaged
Property (the “Applicable UCC”) including without limitation, all accessions,
additions, and attachments to any thereof, and the proceeds and products from
any and all of such personal property (all of the foregoing being herein
collectively called the “Collateral”); provided, however that the term
“Collateral” expressly excludes the Excluded Assets. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee is and shall be
entitled to all of the rights, powers and remedies afforded a secured party by
the Applicable UCC with regard to the Collateral in which Mortgagee has been
granted a security interest herein, or Mortgagee may proceed as to both the real
and personal property covered hereby in accordance with the rights and remedies
granted under this instrument in respect of the real property covered hereby.
Such rights, powers and remedies shall be cumulative and in addition to those
granted Mortgagee under any other provision of this instrument or under any
other instrument executed in connection with or as security for any of the
Indebtedness. Mortgagor, as debtor (and in this Article VI and otherwise herein
called “Debtor”) covenants and agrees with Mortgagee, as secured party (and in
this Article VI and otherwise herein called “Secured Party”) that:

 

(a)          To the extent permitted by applicable law, Debtor expressly waives
any notice of sale or other disposition of the Collateral and any other right or
remedies of a Debtor or formalities prescribed by law relative to sale or
disposition of the Collateral or exercise of any other right or remedy of
Secured Party existing upon the occurrence and during the continuation of an
Event of Default hereunder; and to the extent any such notice is required and
cannot be waived, Debtor agrees that if such notice is mailed, postage prepaid,
to Debtor at Debtor’s address set out hereinabove (or such other address as has
been designated in writing to Mortgagee by Debtor) at least ten (10) days before
the time of the sale or disposition, such notice shall be deemed reasonable and
shall fully satisfy any requirement for giving of said notice.

 

- 19 -

 

 

(b)          If an Event of Default shall have occurred and be continuing,
Secured Party is expressly granted the right at its option, to dispose of the
Collateral in accordance with the Applicable UCC and to receive the monies,
income, proceeds, or benefits attributable or accruing thereto and to hold the
same as security for the Indebtedness or to apply it on the principal and
interest or other amounts owing on any of the Indebtedness, whether or not then
due, in such order or manner as Secured Party may elect. All rights to
marshalling of assets of Debtor, including any such right with respect to the
Collateral, are hereby waived.

 

(c)          All recitals in any instrument of assignment or any other
instrument executed by Secured Party incident to sale, transfer, assignment or
other disposition or utilization of the Collateral or any part thereof hereunder
shall be full proof of the matter stated therein, no other proof shall be
required to establish full legal propriety of the sale or other action or of any
fact, condition or thing incident thereto, and all prerequisites of such sale or
other action and of any fact, condition or thing incident thereto shall be
presumed to have been performed or to have occurred.

 

(d)          All expenses of preparing for sale, or other use or disposition,
selling or otherwise using or disposing of the Collateral and the like which are
incurred or paid by Secured Party as authorized or permitted hereunder,
including also all reasonable attorneys’ fees, legal expenses and costs, shall
be added to the Indebtedness and Debtor shall be liable therefor.

 

(e)          Should Secured Party elect to exercise its rights under the
Applicable UCC as to part of the Collateral, this election shall not preclude
Secured Party from exercising any other rights and remedies granted by this
instrument as to the remainder of the Collateral.

 

(f)          Any copy of this instrument may also serve as a financing statement
under the Applicable UCC between the Debtor, whose present address is
Mortgagor’s address listed on the cover page of this Mortgage, and Secured
Party, whose present address is on the cover page of this Mortgage.

 

(g)          Secured Party is authorized to file, in any applicable jurisdiction
where Secured Party deems it necessary, a financing statement or statements
describing the Collateral, and at the request of Secured Party, Debtor will join
Secured Party in executing one or more financing statements pursuant to the
Applicable UCC in form satisfactory to Secured Party, and will pay the cost of
filing or recording this instrument, as a financing statement, in all public
offices at any time and from time to time whenever filing or recording of any
financing statement or of this instrument is deemed by Secured Party to be
necessary or desirable.

 

(h)          The office where Debtor keeps Debtor’s accounting records
concerning the Collateral covered by this Security Agreement is the address set
forth for Mortgagor on the cover page of this Mortgage.

 

Section 6.02         As Extracted Collateral and Fixtures. Portions of the
Collateral consist of (i) oil, gas and other minerals produced or to be produced
from the lands described in the Leases (as extracted collateral), or (ii) goods
which are or will become fixtures attached to the real estate constituting a
portion of the Mortgaged Property, and Debtor hereby agrees that this instrument
shall be filed in the real estate records of the Counties in which the Mortgaged
Property is located as a financing statement to perfect the security interest of
Secured Party in said portions of the Collateral. The said oil, gas and other
minerals will be financed at the wellhead of the oil and gas wells located on
the lands described in the Leases. The name of the record owner of the real
estate or interests in the real estate comprising the Mortgaged Property to the
extent comprised of interests in real estate is one of the two parties named
herein as Mortgagor and Debtor. Nothing herein contained shall impair or limit
the effectiveness of this document as a security agreement or financing
statement for other purposes.

 

- 20 -

 

 

Section 6.03         Title to Collateral. Debtor further warrants and represents
to Secured Party that, except for (a) the security interest in the Collateral
granted hereby, and (b) the Permitted Encumbrances, Debtor is the owner and
holder of the Collateral free of any adverse claim, security interest or
encumbrance, and Debtor agrees to defend the Collateral against all other claims
and demands against the same or any interest therein. Debtor further warrants
and represents that there are no financing statements filed against Debtor now
on file in any public office which have not been assigned to the Secured Party
or terminated except those statements true and correct copies of which have been
delivered to Secured Party.

 

Article VII

Miscellaneous

 

Section 7.01         Amendment and Restatement. Mortgagor and Mortgagee
acknowledge that insofar as to any portion of the Mortgaged Property covered
under the Prior Mortgages, this Mortgage amends and restates the Prior Mortgages
in their entirety and all liens, claims, rights, titles, interests and benefits
created and granted by the Prior Mortgages shall continue to exist, remain valid
and subsisting, shall not be impaired or released hereby, shall remain in full
force and effect and are hereby renewed, extended, carried forward and conveyed
as security for the Indebtedness. Notwithstanding anything to the contrary in
this Mortgage, in the event any liens or security interests granted by the Prior
Mortgages have been terminated, lapsed or otherwise invalidated, then this
Mortgage shall be a new grant of mortgage according to the terms and provisions
provided herein. The parties hereto acknowledge and agree that, from and after
the Closing Date, (a) this Mortgage shall supersede and replace the Prior
Mortgages in their entirety.

 

Section 7.02         Release of Mortgage. Except for the provisions that will
expressly survive termination, including, but not limited to the provisions and
liabilities set forth in Sections 3.04 and 4.15, if Payment in Full shall have
occurred, then this Mortgage shall cease, terminate and become void, and
Mortgagee shall forthwith cause satisfaction and discharge of this Mortgage to
be entered upon the record at the expense of Mortgagor and shall execute and
deliver or cause to be executed and delivered such instruments of satisfaction,
termination, assignment and/or reassignment as may be appropriate. Otherwise,
this Mortgage shall remain and continue in full force and effect. As used in
this Mortgage, “Payment in Full” means such time at which each of the following
events shall have occurred on or prior to such time: (a) all Indebtedness are
paid in full in cash (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made as of the time
of determination and Indebtedness arising under any Swap Agreements with any
Approved Counterparty with respect to which Mortgagee has provided substitute
credit support); and (b) the Commitments of the Lenders under the Credit
Agreement are terminated. If any of the Collateral or Mortgaged Property shall
be sold, transferred or otherwise disposed of by the Mortgagor in a transaction
expressly permitted by the Credit Agreement, then the Mortgagee, at the request
and sole cost and expense of the Mortgagor, shall promptly execute and deliver
to the Mortgagor all releases or other documents necessary or reasonably
desirable for the release of the liens and security interest created hereby on
such Collateral or Mortgaged Property permitted to be so sold or disposed.

 

Section 7.03         Severability. If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of Trustee and Mortgagee in order to
effectuate the provisions hereof, and the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

 

- 21 -

 

 

Section 7.04         Successors and Assigns of Parties. The term “Mortgagee” or
“Trustee” as used herein shall mean and include any legal owner, holder,
assignee or pledgee of the administrative agent under the Credit Agreement. The
terms used to designate Mortgagee and Mortgagor shall be deemed to include the
respective heirs, legal representatives, successors and assigns of such parties.

 

Section 7.05         Satisfaction of Prior Encumbrance. To the extent that
proceeds of the Credit Agreement are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Mortgaged Property, such proceeds have been advanced by the Secured Parties at
Mortgagor’s request, and Mortgagee shall be subrogated to any and all rights,
security interests and liens owned by any owner or holder of such outstanding
liens, security interests, charges or encumbrances, irrespective of whether said
liens, security interests, charges or encumbrances are released, and it is
expressly understood that, in consideration of any such payment of such other
indebtedness by the Secured Parties, Mortgagor hereby waives and releases all
demands and causes of action against the Secured Parties for offsets and
payments to, upon and in connection with the said indebtedness.

 

Section 7.06         Nature of Covenants. The covenants and agreements herein
contained shall constitute covenants running with the land and interests covered
or affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 7.07         Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be given or furnished in
the manner provided under the Credit Agreement.

 

Section 7.08         Time. Time shall be of the essence in this Mortgage.

 

Section 7.09         Counterparts. This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one jurisdiction,
descriptions of only those portions of the Mortgaged Property located in, the
jurisdiction in which a particular counterpart is recorded shall be attached as
Exhibit A thereto. Each of such counterparts shall for all purposes be deemed to
be an original and all such counterparts shall together constitute but one and
the same instrument.

 

Section 7.10         Carry and Farmout Agreements. Specific reference is hereby
made to that certain Carry Agreement (the “Carry Agreement”) and that certain
Farm-Out Agreement (the “Farmout Agreement”) each dated August 12, 2013, but
effective as of June 1, 2013, by and between Mortgagor and USG Properties Bakken
I, LLC (“USG”). Mortgagor and Mortgagee hereby acknowledge that the Carry
Agreement and Farmout Agreement each relate to and affect certain portions of
Mortgagor’s interest in certain wellbore interests (the “Subject Wellbores”)
that are part of the Mortgaged Property covered by this Mortgage (collectivey,
the “Carried Interests”). Mortgagee acknowledges that, from time to time,
Mortgagor’s Working Interests and the Net Revenue Interests in and to the
Carried Interests insofar as they relate to the Subject Wellbores will be
subject to fluctuation based on the before payout and after payout status
pursuant to the terms and provisions of the Carry Agreement and Farmout
Agreement. Mortgagee also acknowledges that Mortgagor will be required to assign
a portion of Mortgagor’s Working Interest and Net Revenue Interest to USG in and
to the Subject Wellbores, subject in each case to after payout reversions of the
Carried Interests insofar as they relate to such Subject Wellbores to
Mortgagor.  To the extent Mortgagor is required to make any such assignment to
USG pursuant to the express terms of the Carry Agreement or Farmout Agreement,
Mortgagee disclaims any lien, security interest or other interest under this
Mortgage in and to, and only insofar as to, any such assigned interest in the
Subject Wellbores, but only if and to the extent set forth in and as required by
the Carry Agreement and Farmout Agreement; provided that automatically upon
reversion of any interest in each Subject Wellbore such interest shall
automatically be subject to and covered by the lien, security interests and
other grants under this Mortgage, and further provided that Mortgagee does not
consent to Mortgagor amending or otherwise modifying any terms under the Carry
Agreement or Farmout Agreement in their form as of the date of this Mortgage or
any assignment or conveyance not required by such Carry Agreement and Farmout
Agreement, and any amendment or modification, or assignment or conveyance not as
required by such Carry Agreement and Farmout Agreement without Mortgagee’s
consent, shall be null and void as to Mortgagee. For the sake of further
clarity, Annex II attached hereto specifies the Subject Wellbores and
Mortgagor’s before and after payout interests in those wellbores after giving
effect to the terms of the Carry Agreement and Farmout Agreement.

 

- 22 -

 

 

Section 7.11         GOVERNING LAW. THIS MORTGAGE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS LAWS RELATING TO CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE
LAWS OF ANY OTHER JURISDICTION MANDATORILY GOVERN THE ATTACHMENT, CREATION
VALIDITY, PRIORITY, PERFECTION OR MANNER OR PROCEDURE FOR ENFORCEMENT OF THE
LIENS OR SECURITY INTERESTS CREATED BY THIS MORTGAGE; PROVIDED, HOWEVER, ANY
REMEDIES PROVIDED IN THIS MORTGAGE WHICH ARE VALID UNDER THE LAWS OF THE
JURISDICTION WHERE PROCEEDINGS FOR THE ENFORCEMENT OF THIS MORTGAGE ARE TAKEN
SHALL NOT BE AFFECTED BY ANY INVALIDITY UNDER THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.12         EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT (A) HAS A DUTY TO READ THIS MORTGAGE; THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; (B) HAS IN FACT
READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; (C) HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS MORTGAGE, AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS MORTGAGE; AND (D) RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 7.13         Instrument Construed as Mortgage, Etc. With respect to any
portions of the Mortgaged Property located in any state or other jurisdiction
the laws of which do not provide for the use or enforcement of a deed of trust
or the office, rights and authority of Trustee as herein provided, the general
language of conveyance hereof to Trustee is intended and the same shall be
construed as words of mortgage unto and in favor of Mortgagee and the rights and
authority granted to Trustee herein may be enforced and asserted by Mortgagee in
accordance with the laws of the jurisdiction in which such portion of the
Mortgaged Property is located and the same may be foreclosed at the option of
Mortgagee as to any or all such portions of the Mortgaged Property in any manner
permitted by the laws of the jurisdiction in which such portions of the
Mortgaged Property is situated. This Mortgage may be construed as a mortgage,
deed of trust, chattel mortgage, conveyance, assignment, security agreement,
pledge, financing statement, hypothecation or contract, or any one or more of
them, in order fully to effectuate the liens hereof and the purposes and
agreements herein set forth.

 

[Signature page follows]

 

- 23 -

 

 

IN WITNESS WHEREOF, this Mortgage is executed as of the date written in the
acknowledgement block below, but effective for all purposes as of the date first
written above.

 

Address: MORTGAGOR:   AMERICAN EAGLE ENERGY CORPORATION, American Eagle Energy
Corporation a Nevada corporation 2549 W. Main Street, Suite 202   Littleton,
Colorado 80120 By:       Bradley M. Colby     President and Chief Executive
Officer

 

STATE OF COLORADO §   § COUNTY OF ARAPAHOE §

 

NORTH DAKOTA The foregoing instrument was acknowledged before me on this ___ day
of August, by Bradley M. Colby, President and Chief Executive Officer of
American Eagle Energy Corporation, a Nevada corporation, on behalf of said
corporation.     MONTANA

This instrument was acknowledged before me this _____ day of August by such
person, the above designated officer following such person’s name, and on behalf
of said corporation.

 



WITNESS my hand and official seal.          

 

  Notary Public for the State of  

 

  Printed name:   

 

  My commission expires:  

 

  [SEAL]

 

Signature Page to Mortgage

 

 

 

 

Address: AMZG, INC.,   a Nevada corporation c/o American Eagle Energy
Corporation   2549 W. Main Street, Suite 202 By: Littleton, Colorado 80120  
Bradley M. Colby     President

 

STATE OF COLORADO §   § COUNTY OF ARAPAHOE §

 

NORTH DAKOTA The foregoing instrument was acknowledged before me on this ___ day
of August, by Bradley M. Colby, President of AMZG, Inc., a Nevada corporation,
on behalf of said corporation.     MONTANA This instrument was acknowledged
before me this _____ day of August by such person, the above designated officer
following such person’s name, and on behalf of said corporation.

 



WITNESS my hand and official seal.          

 

  Notary Public for the State of  

 

  Printed name:   

 

  My commission expires:  

 

  [SEAL]

 

Signature Page to Mortgage

 

 

 

 

  MORTGAGEE:     Morgan Stanley Capital Group Inc. MORGAN STANLEY CAPITAL GROUP
INC., 2000 Westchester Ave., Floor 01 as Administrative Agent Purchase, New York
10577-2530   Attn: Oscar Gutierrez By:       Nancy King     Vice President

 

STATE OF NEW YORK §   § COUNTY OF Westchester §

 

NORTH DAKOTA The foregoing instrument was acknowledged before me on this ___ day
of August, by Nancy King, Vice President of Morgan Stanley Capital Group Inc., a
Delaware corporation, on behalf of said corporation.     MONTANA This instrument
was acknowledged before me this _____ day of August by such person, the above
designated officer following such person’s name, and on behalf of said
corporation.

 



WITNESS my hand and official seal.          

 

  Notary Public for the State of  

 

  Printed name:   

 

  My commission expires:  

 

  [SEAL]



 

Signature Page to Mortgage

 

 

 

 

ANNEX I

 

PRIOR MORTGAGES

 

1.Mortgage, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Production and Revenue dated effective as of December 27, 2012
from American Eagle Energy Corporation and AMZG, Inc., as mortgagors, to
Macquarie Bank Limited, as mortgagee, and recorded as follows:

 

State   Jurisdiction   Recording Information North
Dakota   Divide County   01/08/2013
#268480
Book MTGE 300, Page 572     North Dakota Department of
Trust Lands, Minerals
Management Division   02/6/2013
Filed via email

 

a.           as amended by that First Amendment to Mortgage, Security Agreement,
Fixture Filing, Financing Statement and Assignment of Production and Revenue
dated effective as of January 29, 2013, and recorded as follows:

 

State   Jurisdiction   Recording Information North
Dakota   Divide County   02/13/2013
#269250
Book MTGE 301, Page 523     North Dakota Department of
Trust Lands, Minerals
Management Division   02/8/2013
Filed via email

 

2.UCC Financing Statements recorded as follows:

 

State   Jurisdiction   Document   Recording Information Nevada   Secretary of
State   UCC-1 Financing Statement (all assets filing) with American Eagle Energy
Corporation, as debtor, and Macquarie Bank Limited, as secured party  
12/31/2012
#2012033847-0

 

Annex II to Mortgage

 



 

 

 

State   Jurisdiction   Document   Recording Information         UCC-3 Amendment
(First Amendment to Security Agreement)   02/05/2013
#2013003418-7       UCC-1 Financing Statement (all assets filing) with AMZG,
Inc., as debtor, and Macquarie Bank Limited, as secured party   12/31/2012
#2012033863-4       UCC-3 Amendment (First Amendment to Security Agreement)  
02/05/2013
#2013003417-5 North Dakota   Divide County   UCC-1A Financing Statement (fixture
filing) with American Eagle Energy Corporation and AMZG, Inc., as debtors, and
Macquarie Bank Limited, as secured party   01/18/2013
Land Records
#268775
Book 301, Page 51
UCC #13-000799352-3     UCC-3A Amendment (First Amendment to Mortgage)  
02/25/2013
Land Records
#269432
Book MTGE 301, Page 596
UCC #13-000807935

 

Other Security Instruments (not recorded)

 

3.Security Agreement dated as of December 27, 2012 by American Eagle Energy
Corporation and AMZG, Inc., as debtors, in favor of Macquarie Bank Limited, as
secured party;

 

a.           as amended by that certain First Amendment of Security Agreement
dated January 29, 2013.

 

4.Deposit Account Control Agreement dated December 27, 2012 and executed by
American Eagle Energy Corporation, AMZG, Inc., Macquarie Bank Limited, and Bank
of the West.

 

5.Letter in Lieu dated December 27, 2012 and executed by American Eagle Energy
Corporation, AMZG, Inc. and Macquarie Bank Limited.

 

6.Notice of Assignment of Proceeds dated December 27, 2013 and executed by
American Eagle Energy Corporation, AMZG, Inc. and Macquarie Bank Limited.

 

7.Lockbox Management Agreement dated as of December 27, 2012 and executed by
American Eagle Energy Corporation, AMZG, Inc. and Macquarie Bank Limited;

 

a.           as amended by that certain First Amendment to Lockbox Agreement
dated as of January 29, 2013.

 

Annex II to Mortgage

 

 

 

 

ANNEX II

 

SUBJECT WELLBORES AND INTERESTS

 

Annex II to Mortgage

 

 

 

 

EXHIBIT A

 

DEFINITIONS:

 

1.          The terms used on Exhibit A have the same meaning as defined in the
Mortgage.

 

2.          The term “working interest” as used herein means (a) when applied to
individual leases, the undivided interest owned by Mortgagor in the leasehold
estate, out of which are paid Mortgagor’s share of (i) all costs of drilling,
completing, equipping and operating a well or wells, and (ii) all royalties,
overriding royalties, production payments and other interests in or measured by
production, and (b) when applied to leases described as unitized or pooled, the
undivided interest owned by Mortgagor and out of which is paid all costs of
drilling, completing, equipping and operating a well or wells producing oil and
gas, or either of them, from the portions of the leases so unitized or pooled.
The term “net revenue interest” as used herein means that portion of oil and gas
(or oil only, or gas only, where so limited herein) produced from the respective
properties herein described to which Mortgagor is entitled after deduction of
all royalties, overriding royalties, production payments and other interests in
or measured by production that are borne by Mortgagor.

 

3.          The term “Permitted Encumbrances” shall mean (i) Permitted Liens
under the Credit Agreement; and (ii) the specific exceptions and encumbrances
affecting any of the Mortgaged Property as described on Exhibit A INSOFAR ONLY
as said exceptions and encumbrances are valid and subsisting and are enforceable
against the particular Lease or Easement which is made subject to said
exceptions and encumbrances.

 

4.          The term “API” shall mean that certain American Petroleum Institute
number assigned to an oil and gas well by the relevant state regulatory agency
(such as the Texas Railroad Commission) and maintained in the public files of
such agency.

 

SYMBOLS AND ABBREVIATIONS:

 

1.          The abbreviation “BPO” or the term “before payout” as used herein
means that the figure next to which this abbreviation appears represents
Mortgagor’s net income interest until such time as the operator of the well or
wells situated on the described property has recovered from production from that
well or those wells all costs (or if different than 100% of all costs then the
percentages specified in the well schedules attached to the Mortgage) as
specified in underlying farmout assignments or other documents in the chain of
title, usually including costs of drilling, completing and equipping a well or
wells plus costs of operating the well or wells during the recoupment period.

 

2.          The abbreviation “APO” or the term “after payout” as used herein
means that the figure next to which this abbreviation appears represents
Mortgagor’s net income interest after the point in time when the operator of the
well or wells situated on the described property has recovered from production
from that well or those wells all costs (or if different than 100% of all costs
then the percentages specified in the well schedules attached to the Mortgage)
as specified in underlying farmout assignments or other documents in the chain
of title, usually including costs of drilling, completing and equipping a well
or wells plus costs of operating the well or wells during the recoupment period.

 

*****

 

Exhibit A to Mortgage

 

 

 

 

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS MORTGAGE COVERS ALL OF
MORTGAGOR’S INTERESTS IN AND TO THE OIL, GAS AND MINERAL LEASES DESCRIBED ON
EXHIBIT A, INCLUDING WITHOUT LIMITATION, THE LANDS DESCRIBED ON EXHIBIT A BY
METES AND BOUNDS LOCATED THEREON, IF ANY.

 

Exhibit A to Mortgage

 

 

 

